Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
	This action is in response to Applicant’s preliminary amendment filed on June 19, 2019. Claims 1-20 are canceled. Claims 21-40 are new. Claims 21-40 are pending and will be considered for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 21, 29, and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 17 of U.S. Patent No. US 10,339,598 B1 in view of Kinoshita (US 2016/0300393 A1) (“Kinoshita”). 

Claim 21: US 10,339,598 B1 claims an electronic device comprising: a memory storing instructions; and a processor, wherein the processor is configured to execute the instructions to (claim 1 lines 1-4): 
receive a selection of a first wearable article of a first article type displayed on a display screen (claim 1 lines 7-8); 
wherein each of the one or more article types are different from the first article type, and the first wearable article and the one or more other wearable articles are arranged on the paper doll based on their respective article type (claim 1 lines 12-22).  
	US 10,339,598 B1 fails to explicitly claim 
responsive to receiving the selection of the first wearable article, display, on a display screen, the first wearable article with a user interface element representing a paper doll; 
receive a selection of the user interface element representing the paper doll; and 
responsive to receiving the selection of the user interface element representing the paper doll, display, on the paper doll on the display screen, the first wearable article 
and one or more other wearable articles having one or more article types. 
	However, Kinoshita does teach 
responsive to receiving the selection of the first wearable article, display, on a display screen, the first wearable article with a user interface element representing a paper doll ([0057] - The user operates, for the plurality of thumbnail images 33 thus displayed, the touch panel TP to touch the one thumbnail image 33, to select desired clothes (#04) [claimed responsive to receiving the selection of the first wearable article, display]. The selected thumbnail image 33 is displayed on a selected clothes display region 37 [claimed display, on a display screen, the first wearable article]; and 
fig 5 element 35 “TRY-ON” button (see fig 5 reproduced below) discloses claimed “with a user interface element representing a paper doll” - i.e., when the selection is received on element 33, the first wearable article is displayed in element 37 with a user interface element representing a paper doll (element 35)); 

    PNG
    media_image1.png
    736
    611
    media_image1.png
    Greyscale

receive a selection of the user interface element representing the paper doll ([0059] - The user operates the touch panel TP to touch [claimed receive a selection of the user interface element] a try-on button 35 [claimed representing the paper doll] when clothes and a motion have been selected); and 
responsive to receiving the selection of the user interface element representing the paper doll ([0059] - The control unit 20 performs virtual trial-fitting processing, described below, when it detects the touch [claimed responsive to receiving the selection] of the trial-fitting button 35 [claimed of the user interface element representing the paper doll]), display, on the paper doll on the display screen, the first wearable article ([0072] The trial-fitting image generation unit 27 first acquires three-dimensional shape data of the clothes having the notified clothes ID. The trial-fitting image generation unit 27 then generates three-dimensional shape data obtained by putting the clothes [claimed the first wearable article] on the three-dimensional body shape data [claimed on the paper doll] at each of the times in the motion body shape data, and maps a color and a pattern of the clothes into a portion of the clothes in the three-dimensional shape data . . . ; 
[0073] The trial-fitting image generation unit 27 generates a series of two-dimensional images obtained by seeing the three-dimensional shape data at each of the times from a predetermined viewpoint as a trial-fitting image; 
[0074] When the generation of the trial-fitting image is completed, the control unit 20 displays a series of trial-fitting images on the display D (#03) [claimed display, on the paper doll on the display screen, the first wearable article]) 
and one or more other wearable articles having one or more article types, wherein each of the one or more article types are different from the first article type ([0059] - In the present embodiment, a plurality of layers of clothes can be worn [claimed one or more other wearable articles]. For example, a T-shirt and jeans can be virtually tried on [claimed having one or more article types, wherein each of the one or more article types are different from the first article type; here, “T-shirt” discloses the type “shirt” and “jeans” discloses the type “pants” - therefore disclosing claimed [the one or more article types are different from the first article type]. In this case, a layer button 34 is touched with the thumbnail image 33 corresponding to the T-shirt selected, to select jeans from the clothes selection menu 31 and select the thumbnail image 33 corresponding to the jeans. Then, the try-on button 35 is touched. Naturally, the number of layers of clothes may be two or more. Even if the number of layers of clothes is increased, each of the selected thumbnail images is displayed in the selected clothes display region 37. Therefore, the user can easily confirm the selected clothes). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Kinoshita into the invention of US 10,339,598 B1. One of ordinary skill in the art would have been motivated to do so because Kinoshita teaches that displaying on a display screen the first wearable article with a user interface element representing a paper doll responsive to receiving the selection of the first wearable article, receiving a selection of the user interface element representing the paper doll, and displaying on the paper doll on the display screen the first wearable article and one or more other wearable articles having one or more article types responsive to receiving the selection of the user interface element representing the paper doll overcomes the problem in the art of online shopping of the customer not being able to confirm whether clothes look good on him and coordinate with other clothing items [0004]. 
In addition, it would have been recognized that applying the known technique of displaying on a display screen the first wearable article with a user interface element representing a paper doll responsive to receiving the selection of the first wearable article, receiving a selection of the user interface element representing the paper doll, and displaying on the paper doll on the display screen the first wearable article and one or more other wearable articles having one or more article types responsive to receiving the selection of the user interface element representing the paper doll, as taught by Kinoshita, to the teachings of US 10,339,598 B1, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 





Claim 29: US 10,339,598 B1 claims a method, comprising (claim 9 lines 1-2): 
receiving a selection of a first wearable article of a first article type displayed on a display screen (claim 9 lines 5-7); . . . 
wherein each of the one or more article types are different from the first article type, and the first wearable article and the one or more other wearable articles are arranged on the paper doll based on their respective article type (claim 9 lines 11-21).  
US 10,339,598 B1 fails to explicitly claim 
responsive to receiving the selection of the first wearable article, displaying, on a display screen, the first wearable article with a user interface element representing a paper doll; 
receiving a selection of the user interface element representing the paper doll; and 
responsive to receiving the selection of the user interface element representing the paper doll, displaying, on the paper doll on the display screen, the first wearable article 
and one or more other wearable articles having one or more article types, 
However, Kinoshita does teach
responsive to receiving the selection of the first wearable article, displaying, on a display screen, the first wearable article with a user interface element representing a paper doll ([0057] - The user operates, for the plurality of thumbnail images 33 thus displayed, the touch panel TP to touch the one thumbnail image 33, to select desired clothes (#04) [claimed responsive to receiving the selection of the first wearable article, displaying]. The selected thumbnail image 33 is displayed on a selected clothes display region 37 [claimed displaying, on a display screen, the first wearable article]; and 
fig 5 element 35 “TRY-ON” button (see fig 5 reproduced below) discloses claimed “with a user interface element representing a paper doll” - i.e., when the selection is received on element 33, the first wearable article is displayed in element 37 with a user interface element representing a paper doll (element 35)); 

    PNG
    media_image1.png
    736
    611
    media_image1.png
    Greyscale


receiving a selection of the user interface element representing the paper doll ([0059] - The user operates the touch panel TP to touch [claimed receiving a selection of the user interface element] a try-on button 35 [claimed representing the paper doll] when clothes and a motion have been selected); and
responsive to receiving the selection of the user interface element representing the paper doll ([0059] - The control unit 20 performs virtual trial-fitting processing, described below, when it detects the touch [claimed responsive to receiving the selection] of the trial-fitting button 35 [claimed of the user interface element representing the paper doll]), displaying, on the paper doll on the display screen, the first wearable article ([0072] The trial-fitting image generation unit 27 first acquires three-dimensional shape data of the clothes having the notified clothes ID. The trial-fitting image generation unit 27 then generates three-dimensional shape data obtained by putting the clothes [claimed the first wearable article] on the three-dimensional body shape data [claimed on the paper doll] at each of the times in the motion body shape data, and maps a color and a pattern of the clothes into a portion of the clothes in the three-dimensional shape data . . . ; 
[0073] The trial-fitting image generation unit 27 generates a series of two-dimensional images obtained by seeing the three-dimensional shape data at each of the times from a predetermined viewpoint as a trial-fitting image; 
[0074] When the generation of the trial-fitting image is completed, the control unit 20 displays a series of trial-fitting images on the display D (#03) [claimed displaying, on the paper doll on the display screen, the first wearable article]) 
and one or more other wearable articles having one or more article types, wherein each of the one or more article types are different from the first article type ([0059] - In the present embodiment, a plurality of layers of clothes can be worn [claimed one or more other wearable articles]. For example, a T-shirt and jeans can be virtually tried on [claimed having one or more article types, wherein each of the one or more article types are different from the first article type; here, “T-shirt” discloses the type “shirt” and “jeans” discloses the type “pants” - therefore disclosing claimed [the one or more article types are different from the first article type]. In this case, a layer button 34 is touched with the thumbnail image 33 corresponding to the T-shirt selected, to select jeans from the clothes selection menu 31 and select the thumbnail image 33 corresponding to the jeans. Then, the try-on button 35 is touched. Naturally, the number of layers of clothes may be two or more. Even if the number of layers of clothes is increased, each of the selected thumbnail images is displayed in the selected clothes display region 37. Therefore, the user can easily confirm the selected clothes). 
Kinoshita fails to explicitly disclose 
responsive to receiving the selection of the user interface element representing the paper doll, displaying, on the paper doll on the display screen, the first wearable article
and one or more other wearable articles having one or more article types, wherein each of the one or more article types are different from the first article type, the first wearable article and the one or more other wearable articles are arranged on the paper doll based on their respective article type. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Kinoshita into the invention of US 10,339,598 B1. One of ordinary skill in the art would have been motivated to do so because Kinoshita teaches that displaying on a display screen the first wearable article with a user interface element representing a paper doll responsive to receiving the selection of the first wearable article, receiving a selection of the user interface element representing the paper doll, and displaying on the paper doll on the display screen the first wearable article and one or more other wearable articles having one or more article types responsive to receiving the selection of the user interface element representing the paper doll overcomes the problem in the art of online shopping of the customer not being able to confirm whether clothes look good on him and coordinate with other clothing items [0004]. 
In addition, it would have been recognized that applying the known technique of displaying on a display screen the first wearable article with a user interface element representing a paper doll responsive to receiving the selection of the first wearable article, receiving a selection of the user interface element representing the paper doll, and displaying on the paper doll on the display screen the first wearable article and one or more other wearable articles having one or more article types responsive to receiving the selection of the user interface element representing the paper doll, as taught by Kinoshita, to the teachings of US 10,339,598 B1, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 





Claim 37: US 10,339,598 B1 claims a tangible, non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to (claim 17 lines 1-4): 
receive a selection of a first wearable article of a first article type displayed on a display screen (claim 17 lines 8-9); . . . 
wherein each of the one or more article types are different from the first article type, and the first wearable article and the one or more other wearable articles are arranged on the paper doll based on their respective article type (claim 17 lines 13-23).  
US 10,339,598 B1 fails to explicitly claim 
responsive to receiving the selection of the first wearable article, display, on a display screen, the first wearable article with a user interface element representing a paper doll; 
receive a selection of the user interface element representing the paper doll; and 
responsive to receiving the selection of the user interface element representing the paper doll, display, on the paper doll on the display screen, the first wearable article 
and one or more other wearable articles having one or more article types. 
However, Kinoshita does teach
responsive to receiving the selection of the first wearable article, display, on a display screen, the first wearable article with a user interface element representing a paper doll ([0057] - The user operates, for the plurality of thumbnail images 33 thus displayed, the touch panel TP to touch the one thumbnail image 33, to select desired clothes (#04) [claimed responsive to receiving the selection of the first wearable article, display]. The selected thumbnail image 33 is displayed on a selected clothes display region 37 [claimed display, on a display screen, the first wearable article]; and 
fig 5 element 35 “TRY-ON” button (see fig 5 reproduced below) discloses claimed “with a user interface element representing a paper doll” - i.e., when the selection is received on element 33, the first wearable article is displayed in element 37 with a user interface element representing a paper doll (element 35)); 

    PNG
    media_image1.png
    736
    611
    media_image1.png
    Greyscale

receive a selection of the user interface element representing the paper doll ([0059] - The user operates the touch panel TP to touch [claimed receive a selection of the user interface element] a try-on button 35 [claimed representing the paper doll] when clothes and a motion have been selected); and 
responsive to receiving the selection of the user interface element representing the paper doll ([0059] - The control unit 20 performs virtual trial-fitting processing, described below, when it detects the touch [claimed responsive to receiving the selection] of the trial-fitting button 35 [claimed of the user interface element representing the paper doll]), display, on the paper doll on the display screen, the first wearable article ([0072] The trial-fitting image generation unit 27 first acquires three-dimensional shape data of the clothes having the notified clothes ID. The trial-fitting image generation unit 27 then generates three-dimensional shape data obtained by putting the clothes [claimed the first wearable article] on the three-dimensional body shape data [claimed on the paper doll] at each of the times in the motion body shape data, and maps a color and a pattern of the clothes into a portion of the clothes in the three-dimensional shape data . . . ; 
[0073] The trial-fitting image generation unit 27 generates a series of two-dimensional images obtained by seeing the three-dimensional shape data at each of the times from a predetermined viewpoint as a trial-fitting image; 
[0074] When the generation of the trial-fitting image is completed, the control unit 20 displays a series of trial-fitting images on the display D (#03) [claimed display, on the paper doll on the display screen, the first wearable article]) 
and one or more other wearable articles having one or more article types, wherein each of the one or more article types are different from the first article type ([0059] - In the present embodiment, a plurality of layers of clothes can be worn [claimed one or more other wearable articles]. For example, a T-shirt and jeans can be virtually tried on [claimed having one or more article types, wherein each of the one or more article types are different from the first article type; here, “T-shirt” discloses the type “shirt” and “jeans” discloses the type “pants” - therefore disclosing claimed [the one or more article types are different from the first article type]. In this case, a layer button 34 is touched with the thumbnail image 33 corresponding to the T-shirt selected, to select jeans from the clothes selection menu 31 and select the thumbnail image 33 corresponding to the jeans. Then, the try-on button 35 is touched. Naturally, the number of layers of clothes may be two or more. Even if the number of layers of clothes is increased, each of the selected thumbnail images is displayed in the selected clothes display region 37. Therefore, the user can easily confirm the selected clothes). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Kinoshita into the invention of US 10,339,598 B1. One of ordinary skill in the art would have been motivated to do so because Kinoshita teaches that displaying on a display screen the first wearable article with a user interface element representing a paper doll responsive to receiving the selection of the first wearable article, receiving a selection of the user interface element representing the paper doll, and displaying on the paper doll on the display screen the first wearable article and one or more other wearable articles having one or more article types responsive to receiving the selection of the user interface element representing the paper doll overcomes the problem in the art of online shopping of the customer not being able to confirm whether clothes look good on him and coordinate with other clothing items [0004]. 
In addition, it would have been recognized that applying the known technique of displaying on a display screen the first wearable article with a user interface element representing a paper doll responsive to receiving the selection of the first wearable article, receiving a selection of the user interface element representing the paper doll, and displaying on the paper doll on the display screen the first wearable article and one or more other wearable articles having one or more article types responsive to receiving the selection of the user interface element representing the paper doll, as taught by Kinoshita, to the teachings of US 10,339,598 B1, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 
















Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Is the claim directed to a process, machine, manufacture or composition of matter? 
Claims 21-28 are directed to an electronic device, which is a machine. Therefore, claims 21-28 are directed to one of the four statutory categories of invention. Claims 29-36 are directed to a method, which is a process. Therefore, claims 29-36 are directed to one of the four statutory categories of invention. Claims 37-40 are directed to a tangible, non-transitory computer-readable medium, which is a manufacture. Therefore, claims 37-40 are directed to one of the four statutory categories of invention.

Step 2A
Claim 21:
The claim recites an electronic device comprising: a memory storing instructions; and a processor, wherein the processor is configured to execute the instructions to: 
receive a selection of a first wearable article of a first article type displayed on a display screen; 
responsive to receiving the selection of the first wearable article, display, on a display screen, the first wearable article with a user interface element representing a paper doll; receive a selection of the user interface element representing the paper doll; and 
responsive to receiving the selection of the user interface element representing the paper doll, display, on the paper doll on the display screen, the first wearable article and one or more other wearable articles having one or more article types, 
wherein each of the one or more article types are different from the first article type, and the first wearable article and the one or more other wearable articles are arranged on the paper doll based on their respective article type.  

Step 2A Prong 1: Does the claim recite an abstract idea?
Accordingly, the claims recite the abstract idea (emphasized limitations above) of displaying wearable articles for display and sale. The above limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions by reciting advertising, marketing or sales activities or behaviors. Examiner notes that this interpretation is supported by Specification [0002] which states: “The present disclosure relates to displaying wearable articles on a user interface for display and sale”. 
Dependent claims 22-28 recite the same abstract ideas identified in claim 21. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 21-28 recite the additional elements (de-emphasized limitations above) of an electronic device comprising: a memory storing instructions; and a processor, wherein the processor is configured to execute the instructions to; a display screen; and a user interface. Claim 26 recites a button. The computer system component steps are recited at a high-level of generality (i.e., a generic computer system) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to: (i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field; (ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; (iii) effect a transformation or reduction of a particular article to a different state or thing; or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application, and the claim is directed to an abstract idea. 
Dependent claims 22-28 are not integrated into a practical application based on the same analysis as for claim 21 above.

Claim 29:
The claim recites a method, comprising: 
receiving a selection of a first wearable article of a first article type displayed on a display screen; 
responsive to receiving the selection of the first wearable article, displaying, on a display screen, the first wearable article with a user interface element representing a paper doll; 
receiving a selection of the user interface element representing the paper doll; and 
responsive to receiving the selection of the user interface element representing the paper doll, displaying, on the paper doll on the display screen, the first wearable article and one or more other wearable articles having one or more article types, 
wherein each of the one or more article types are different from the first article type, and the first wearable article and the one or more other wearable articles are arranged on the paper doll based on their respective article type.  

Step 2A Prong 1: Does the claim recite an abstract idea?
Claim 29 recites substantially similar limitations regarding the abstract idea as claim 21, and therefore the abstract idea recited in claim 29 is the same abstract idea recited in claim 21 (as analyzed above). 
Dependent claims 30-36 recite the same abstract ideas identified in claim 29. 


Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 29-36 recite the additional elements (de-emphasized limitations above) of a display screen; and a user interface. Claim 34 recites a button. The computer system component steps are recited at a high-level of generality (i.e., a generic computer system) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to: (i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field; (ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; (iii) effect a transformation or reduction of a particular article to a different state or thing; or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application, and the claim is directed to an abstract idea. 
Dependent claims 30-36 are not integrated into a practical application based on the same analysis as for claim 29 above.

Claim 37:
The claim recites a tangible, non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to: 
receive a selection of a first wearable article of a first article type displayed on a display screen; 
responsive to receiving the selection of the first wearable article, display, on a display screen, the first wearable article with a user interface element representing a paper doll; 
receive a selection of the user interface element representing the paper doll; and 
responsive to receiving the selection of the user interface element representing the paper doll, display, on the paper doll on the display screen, the first wearable article and one or more other wearable articles having one or more article types, 
wherein each of the one or more article types are different from the first article type, and the first wearable article and the one or more other wearable articles are arranged on the paper doll based on their respective article type.  

Step 2A Prong 1: Does the claim recite an abstract idea?
Claim 37 recites substantially similar limitations regarding the abstract idea as claim 21, and therefore the abstract idea recited in claim 37 is the same abstract idea recited in claim 21 (as analyzed above). 
Dependent claims 38-40 recite the same abstract ideas identified in claim 37. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 37-40 recite the additional elements (de-emphasized limitations above) of a tangible, non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to; a display screen; and a user interface. The computer system component steps are recited at a high-level of generality (i.e., a generic computer system) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to: (i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field; (ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; (iii) effect a transformation or reduction of a particular article to a different state or thing; or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application, and the claim is directed to an abstract idea. 
Dependent claims 38-40 are not integrated into a practical application based on the same analysis as for claim 37 above.






















Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In the case of electronic device claim 21, taken individually or as a whole, the additional elements of claim 21 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 21 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II)) including:
receiving or transmitting data over a network (e.g., receiving a selection of an article and article type; responsive to receiving the selection of the article, displaying the first article with a user interface element; receiving a selection of the user interface element; responsive to receiving the selection of the user interface element, displaying a first article and one or more other articles) see Symantec, TLI Communications, OIP Techs
storing and retrieving information in memory (e.g., responsive to receiving the selection of the article, displaying the first article with a user interface element; responsive to receiving the selection of the user interface element, displaying a first article and one or more other articles) see Versata, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 21 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claim 29 is a method reciting similar functions as claim 21, and does not qualify as eligible subject matter for similar reasons.  
Claim 37 is a computer program product comprising a computer readable storage medium reciting similar functions as claim 21, and does not qualify as eligible subject matter for similar reasons.  
Claims 22-28, 30-36, and 38-40 are dependencies of claims 21, 29, and 37. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment, including:
a selection button (further limiting the interface does not make the abstract idea less abstract). 























Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.

Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.





















Claims 21, 29, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita (US 2016/0300393 A1) (“Kinoshita”) in view of Gadre et al (US 2016/0063588 A1) (“Gadre”).

Claim 21: Kinoshita discloses an electronic device comprising: a memory storing instructions; and a processor, wherein the processor is configured to execute the instructions to ([0028] lines 1-30): 
receive a selection of a first wearable article of a first article type displayed on a display screen ([0055] - The control unit 20 then displays a data selection picture 30 illustrated in FIG. 5 on the display D to cause the user to select data used for virtual trial-fitting [claimed receive a selection of a first wearable article]. The data selection picture 30 includes a clothes selection menu 31 for selecting the type of clothes [claimed of a first article type displayed on a display screen] and a motion selection menu 32 for selecting a motion. The clothes selection menu 31 and the motion selection menu 32 can be respectively configured as pull-down menus, and are both displayed while being pulled down in FIG. 5. The data selection picture 30 includes respective thumbnail images 33 of a plurality of clothes; see also 
[0057] - The user operates, for the plurality of thumbnail images 33 thus displayed [claimed of a first article type displayed on a display screen], the touch panel TP to touch the one thumbnail image 33, to select desired clothes (#04 [claimed receive a selection of a first wearable article]). The selected thumbnail image 33 is displayed on a selected clothes display region 37); 
responsive to receiving the selection of the first wearable article, display, on a display screen, the first wearable article with a user interface element representing a paper doll ([0057] - The user operates, for the plurality of thumbnail images 33 thus displayed, the touch panel TP to touch the one thumbnail image 33, to select desired clothes (#04) [claimed responsive to receiving the selection of the first wearable article, display]. The selected thumbnail image 33 is displayed on a selected clothes display region 37 [claimed display, on a display screen, the first wearable article]; and 
fig 5 element 35 “TRY-ON” button (see fig 5 reproduced below) discloses claimed “with a user interface element representing a paper doll” - i.e., when the selection is received on element 33, the first wearable article is displayed in element 37 with a user interface element representing a paper doll (element 35)); 

    PNG
    media_image1.png
    736
    611
    media_image1.png
    Greyscale




receive a selection of the user interface element representing the paper doll ([0059] - The user operates the touch panel TP to touch [claimed receive a selection of the user interface element] a try-on button 35 [claimed representing the paper doll] when clothes and a motion have been selected); and 
responsive to receiving the selection of the user interface element representing the paper doll ([0059] - The control unit 20 performs virtual trial-fitting processing, described below, when it detects the touch [claimed responsive to receiving the selection] of the trial-fitting button 35 [claimed of the user interface element representing the paper doll]), display, on the paper doll on the display screen, the first wearable article ([0072] The trial-fitting image generation unit 27 first acquires three-dimensional shape data of the clothes having the notified clothes ID. The trial-fitting image generation unit 27 then generates three-dimensional shape data obtained by putting the clothes [claimed the first wearable article] on the three-dimensional body shape data [claimed on the paper doll] at each of the times in the motion body shape data, and maps a color and a pattern of the clothes into a portion of the clothes in the three-dimensional shape data . . . ; 
[0073] The trial-fitting image generation unit 27 generates a series of two-dimensional images obtained by seeing the three-dimensional shape data at each of the times from a predetermined viewpoint as a trial-fitting image; 
[0074] When the generation of the trial-fitting image is completed, the control unit 20 displays a series of trial-fitting images on the display D (#03) [claimed display, on the paper doll on the display screen, the first wearable article]) 
and one or more other wearable articles having one or more article types, wherein each of the one or more article types are different from the first article type ([0059] - In the present embodiment, a plurality of layers of clothes can be worn [claimed one or more other wearable articles]. For example, a T-shirt and jeans can be virtually tried on [claimed having one or more article types, wherein each of the one or more article types are different from the first article type; here, “T-shirt” discloses the type “shirt” and “jeans” discloses the type “pants” - therefore disclosing claimed [the one or more article types are different from the first article type]. In this case, a layer button 34 is touched with the thumbnail image 33 corresponding to the T-shirt selected, to select jeans from the clothes selection menu 31 and select the thumbnail image 33 corresponding to the jeans. Then, the try-on button 35 is touched. Naturally, the number of layers of clothes may be two or more. Even if the number of layers of clothes is increased, each of the selected thumbnail images is displayed in the selected clothes display region 37. Therefore, the user can easily confirm the selected clothes). 
Kinoshita fails to explicitly disclose 
responsive to receiving the selection of the user interface element representing the paper doll, display, on the paper doll on the display screen, the first wearable article
and one or more other wearable articles having one or more article types, wherein each of the one or more article types are different from the first article type, the first wearable article and the one or more other wearable articles are arranged on the paper doll based on their respective article type. 
However, Gadre does teach 
responsive to receiving the selection of the user interface element representing the paper doll, display, on the paper doll on the display screen, the first wearable article ([0175] - The control element 1512 may correspond to a button selectable for generating a digital avatar of the user wearing one or more selected items from the digital closet [claimed responsive to receiving the selection of the user interface element representing the paper doll]. For example, the user may select one or more items displayed in the display element 1504 and then select the control element 1512. In response to the user selection of the control element 1512, the inventory engine module(s) 505 may facilitate generating a digital avatar of the user wearing the selected items [claimed display, on the paper doll on the display screen, the first wearable article]) 
and one or more other wearable articles having one or more article types, wherein each of the one or more article types are different from the first article type, the first wearable article and the one or more other wearable articles are arranged on the paper doll based on their respective article type ([0176] - In some example embodiments, the inventory engine module(s) 505 may generate a digital representation of an outfit [claimed and one or more other wearable articles having one or more article types] that includes items that are not avatar compatible—that is, the item record does not include data for generating a digital avatar. For instance, the inventory engine module(s) 505 may generate an ordered graphical representation of the selected items in a way that is representative of an outfit [claimed paper doll], although not actually using a digital avatar model of the user and the items based on measurement data. For example, images of the selected items may be placed next to each other in the same relationship that the items are typically worn, such as an image of a selected shirt being placed above, and in close proximity to, an image of a selected skirt [claimed wherein each of the one or more article types are different from the first article type, the first wearable article and the one or more other wearable articles are arranged on the paper doll based on their respective article type - here, the “shirt” and “skirt” teach claimed “the one or more article types are different from the first article type” because “shirt” is an upper body garment type and “skirt” is a lower body garment type; in addition, [0176] also teaches the shirt being displayed above the shirt - therefore teaching claimed “the first wearable article and the one or more other wearable articles are arranged on the paper doll based on their respective article type”]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Gadre into the invention of Kinoshita. One of ordinary skill in the art would have been motivated to do so because Gadre teaches that displaying the first wearable article and other wearable articles on the paper doll on the display screen responsive to receiving the selection of the user interface element representing the paper doll, the one or more other wearable articles having one or more article types, wherein each of the one or more article types are different from the first article type, the first wearable article and the one or more other wearable articles being arranged on the paper doll based on their respective article type, overcomes the problem in the art of online marketplaces not being able to match in-store experiences and therefore discouraging customers from making purchases [0033]. 
In addition, it would have been recognized that applying the known technique of displaying the first wearable article and other wearable articles on the paper doll on the display screen responsive to receiving the selection of the user interface element representing the paper doll, the one or more other wearable articles having one or more article types, wherein each of the one or more article types are different from the first article type, the first wearable article and the one or more other wearable articles being arranged on the paper doll based on their respective article type, as taught by Gadre, to the teachings of Kinoshita, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 29: Kinoshita discloses a method (claim 6 line 1), comprising: 
receiving a selection of a first wearable article of a first article type displayed on a display screen ([0055] - The control unit 20 then displays a data selection picture 30 illustrated in FIG. 5 on the display D to cause the user to select data used for virtual trial-fitting [claimed receiving a selection of a first wearable article]. The data selection picture 30 includes a clothes selection menu 31 for selecting the type of clothes [claimed of a first article type displayed on a display screen] and a motion selection menu 32 for selecting a motion. The clothes selection menu 31 and the motion selection menu 32 can be respectively configured as pull-down menus, and are both displayed while being pulled down in FIG. 5. The data selection picture 30 includes respective thumbnail images 33 of a plurality of clothes; see also 
[0057] - The user operates, for the plurality of thumbnail images 33 thus displayed [claimed of a first article type displayed on a display screen], the touch panel TP to touch the one thumbnail image 33, to select desired clothes (#04 [claimed receiving a selection of a first wearable article]). The selected thumbnail image 33 is displayed on a selected clothes display region 37); 
responsive to receiving the selection of the first wearable article, displaying, on a display screen, the first wearable article with a user interface element representing a paper doll ([0057] - The user operates, for the plurality of thumbnail images 33 thus displayed, the touch panel TP to touch the one thumbnail image 33, to select desired clothes (#04) [claimed responsive to receiving the selection of the first wearable article, displaying]. The selected thumbnail image 33 is displayed on a selected clothes display region 37 [claimed displaying, on a display screen, the first wearable article]; and 
fig 5 element 35 “TRY-ON” button (see fig 5 reproduced below) discloses claimed “with a user interface element representing a paper doll” - i.e., when the selection is received on element 33, the first wearable article is displayed in element 37 with a user interface element representing a paper doll (element 35)); 

    PNG
    media_image1.png
    736
    611
    media_image1.png
    Greyscale


receiving a selection of the user interface element representing the paper doll ([0059] - The user operates the touch panel TP to touch [claimed receiving a selection of the user interface element] a try-on button 35 [claimed representing the paper doll] when clothes and a motion have been selected); and
responsive to receiving the selection of the user interface element representing the paper doll ([0059] - The control unit 20 performs virtual trial-fitting processing, described below, when it detects the touch [claimed responsive to receiving the selection] of the trial-fitting button 35 [claimed of the user interface element representing the paper doll]), displaying, on the paper doll on the display screen, the first wearable article ([0072] The trial-fitting image generation unit 27 first acquires three-dimensional shape data of the clothes having the notified clothes ID. The trial-fitting image generation unit 27 then generates three-dimensional shape data obtained by putting the clothes [claimed the first wearable article] on the three-dimensional body shape data [claimed on the paper doll] at each of the times in the motion body shape data, and maps a color and a pattern of the clothes into a portion of the clothes in the three-dimensional shape data . . . ; 
[0073] The trial-fitting image generation unit 27 generates a series of two-dimensional images obtained by seeing the three-dimensional shape data at each of the times from a predetermined viewpoint as a trial-fitting image; 
[0074] When the generation of the trial-fitting image is completed, the control unit 20 displays a series of trial-fitting images on the display D (#03) [claimed displaying, on the paper doll on the display screen, the first wearable article]) 
and one or more other wearable articles having one or more article types, wherein each of the one or more article types are different from the first article type ([0059] - In the present embodiment, a plurality of layers of clothes can be worn [claimed one or more other wearable articles]. For example, a T-shirt and jeans can be virtually tried on [claimed having one or more article types, wherein each of the one or more article types are different from the first article type; here, “T-shirt” discloses the type “shirt” and “jeans” discloses the type “pants” - therefore disclosing claimed [the one or more article types are different from the first article type]. In this case, a layer button 34 is touched with the thumbnail image 33 corresponding to the T-shirt selected, to select jeans from the clothes selection menu 31 and select the thumbnail image 33 corresponding to the jeans. Then, the try-on button 35 is touched. Naturally, the number of layers of clothes may be two or more. Even if the number of layers of clothes is increased, each of the selected thumbnail images is displayed in the selected clothes display region 37. Therefore, the user can easily confirm the selected clothes). 
Kinoshita fails to explicitly disclose 
responsive to receiving the selection of the user interface element representing the paper doll, displaying, on the paper doll on the display screen, the first wearable article
and one or more other wearable articles having one or more article types, wherein each of the one or more article types are different from the first article type, the first wearable article and the one or more other wearable articles are arranged on the paper doll based on their respective article type. 
However, Gadre does teach 
responsive to receiving the selection of the user interface element representing the paper doll, displaying, on the paper doll on the display screen, the first wearable article ([0175] - The control element 1512 may correspond to a button selectable for generating a digital avatar of the user wearing one or more selected items from the digital closet [claimed responsive to receiving the selection of the user interface element representing the paper doll]. For example, the user may select one or more items displayed in the display element 1504 and then select the control element 1512. In response to the user selection of the control element 1512, the inventory engine module(s) 505 may facilitate generating a digital avatar of the user wearing the selected items [claimed displaying, on the paper doll on the display screen, the first wearable article]) 
and one or more other wearable articles having one or more article types, wherein each of the one or more article types are different from the first article type, and the first wearable article and the one or more other wearable articles are arranged on the paper doll based on their respective article type ([0176] - In some example embodiments, the inventory engine module(s) 505 may generate a digital representation of an outfit [claimed and one or more other wearable articles having one or more article types] that includes items that are not avatar compatible—that is, the item record does not include data for generating a digital avatar. For instance, the inventory engine module(s) 505 may generate an ordered graphical representation of the selected items in a way that is representative of an outfit [claimed paper doll], although not actually using a digital avatar model of the user and the items based on measurement data. For example, images of the selected items may be placed next to each other in the same relationship that the items are typically worn, such as an image of a selected shirt being placed above, and in close proximity to, an image of a selected skirt [claimed wherein each of the one or more article types are different from the first article type, the first wearable article and the one or more other wearable articles are arranged on the paper doll based on their respective article type - here, the “shirt” and “skirt” teach claimed “the one or more article types are different from the first article type” because “shirt” is an upper body garment type and “skirt” is a lower body garment type; in addition, [0176] also teaches the shirt being displayed above the shirt - therefore teaching claimed “the first wearable article and the one or more other wearable articles are arranged on the paper doll based on their respective article type”]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Gadre into the invention of Kinoshita. One of ordinary skill in the art would have been motivated to do so because Gadre teaches that displaying the first wearable article and other wearable articles on the paper doll on the display screen responsive to receiving the selection of the user interface element representing the paper doll, the one or more other wearable articles having one or more article types, wherein each of the one or more article types are different from the first article type, the first wearable article and the one or more other wearable articles being arranged on the paper doll based on their respective article type, overcomes the problem in the art of online marketplaces not being able to match in-store experiences and therefore discouraging customers from making purchases [0033]. 
In addition, it would have been recognized that applying the known technique of displaying the first wearable article and other wearable articles on the paper doll on the display screen responsive to receiving the selection of the user interface element representing the paper doll, the one or more other wearable articles having one or more article types, wherein each of the one or more article types are different from the first article type, the first wearable article and the one or more other wearable articles being arranged on the paper doll based on their respective article type, as taught by Gadre, to the teachings of Kinoshita, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 
Claim 37: Kinoshita discloses a tangible, non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to (claim 7 lines 1-5): 
receive a selection of a first wearable article of a first article type displayed on a display screen ([0055] - The control unit 20 then displays a data selection picture 30 illustrated in FIG. 5 on the display D to cause the user to select data used for virtual trial-fitting [claimed receive a selection of a first wearable article]. The data selection picture 30 includes a clothes selection menu 31 for selecting the type of clothes [claimed of a first article type displayed on a display screen] and a motion selection menu 32 for selecting a motion. The clothes selection menu 31 and the motion selection menu 32 can be respectively configured as pull-down menus, and are both displayed while being pulled down in FIG. 5. The data selection picture 30 includes respective thumbnail images 33 of a plurality of clothes; see also 
[0057] - The user operates, for the plurality of thumbnail images 33 thus displayed [claimed of a first article type displayed on a display screen], the touch panel TP to touch the one thumbnail image 33, to select desired clothes (#04 [claimed receive a selection of a first wearable article]). The selected thumbnail image 33 is displayed on a selected clothes display region 37); 
responsive to receiving the selection of the first wearable article, display, on a display screen, the first wearable article with a user interface element representing a paper doll ([0057] - The user operates, for the plurality of thumbnail images 33 thus displayed, the touch panel TP to touch the one thumbnail image 33, to select desired clothes (#04) [claimed responsive to receiving the selection of the first wearable article, display]. The selected thumbnail image 33 is displayed on a selected clothes display region 37 [claimed display, on a display screen, the first wearable article]; and 
fig 5 element 35 “TRY-ON” button (see fig 5 reproduced below) discloses claimed “with a user interface element representing a paper doll” - i.e., when the selection is received on element 33, the first wearable article is displayed in element 37 with a user interface element representing a paper doll (element 35)); 

    PNG
    media_image1.png
    736
    611
    media_image1.png
    Greyscale


receive a selection of the user interface element representing the paper doll ([0059] - The user operates the touch panel TP to touch [claimed receive a selection of the user interface element] a try-on button 35 [claimed representing the paper doll] when clothes and a motion have been selected); and 
responsive to receiving the selection of the user interface element representing the paper doll ([0059] - The control unit 20 performs virtual trial-fitting processing, described below, when it detects the touch [claimed responsive to receiving the selection] of the trial-fitting button 35 [claimed of the user interface element representing the paper doll]), display, on the paper doll on the display screen, the first wearable article ([0072] The trial-fitting image generation unit 27 first acquires three-dimensional shape data of the clothes having the notified clothes ID. The trial-fitting image generation unit 27 then generates three-dimensional shape data obtained by putting the clothes [claimed the first wearable article] on the three-dimensional body shape data [claimed on the paper doll] at each of the times in the motion body shape data, and maps a color and a pattern of the clothes into a portion of the clothes in the three-dimensional shape data . . . ; 
[0073] The trial-fitting image generation unit 27 generates a series of two-dimensional images obtained by seeing the three-dimensional shape data at each of the times from a predetermined viewpoint as a trial-fitting image; 
[0074] When the generation of the trial-fitting image is completed, the control unit 20 displays a series of trial-fitting images on the display D (#03) [claimed display, on the paper doll on the display screen, the first wearable article]) 
and one or more other wearable articles having one or more article types, wherein each of the one or more article types are different from the first article type ([0059] - In the present embodiment, a plurality of layers of clothes can be worn [claimed one or more other wearable articles]. For example, a T-shirt and jeans can be virtually tried on [claimed having one or more article types, wherein each of the one or more article types are different from the first article type; here, “T-shirt” discloses the type “shirt” and “jeans” discloses the type “pants” - therefore disclosing claimed [the one or more article types are different from the first article type]. In this case, a layer button 34 is touched with the thumbnail image 33 corresponding to the T-shirt selected, to select jeans from the clothes selection menu 31 and select the thumbnail image 33 corresponding to the jeans. Then, the try-on button 35 is touched. Naturally, the number of layers of clothes may be two or more. Even if the number of layers of clothes is increased, each of the selected thumbnail images is displayed in the selected clothes display region 37. Therefore, the user can easily confirm the selected clothes). 
Kinoshita fails to explicitly disclose 
responsive to receiving the selection of the user interface element representing the paper doll, display, on the paper doll on the display screen, the first wearable article
and one or more other wearable articles having one or more article types, wherein each of the one or more article types are different from the first article type, and the first wearable article and the one or more other wearable articles are arranged on the paper doll based on their respective article type. 
However, Gadre does teach 
responsive to receiving the selection of the user interface element representing the paper doll, display, on the paper doll on the display screen, the first wearable article ([0175] - The control element 1512 may correspond to a button selectable for generating a digital avatar of the user wearing one or more selected items from the digital closet [claimed responsive to receiving the selection of the user interface element representing the paper doll]. For example, the user may select one or more items displayed in the display element 1504 and then select the control element 1512. In response to the user selection of the control element 1512, the inventory engine module(s) 505 may facilitate generating a digital avatar of the user wearing the selected items [claimed display, on the paper doll on the display screen, the first wearable article]) 
and one or more other wearable articles having one or more article types, wherein each of the one or more article types are different from the first article type, and the first wearable article and the one or more other wearable articles are arranged on the paper doll based on their respective article type ([0176] - In some example embodiments, the inventory engine module(s) 505 may generate a digital representation of an outfit [claimed and one or more other wearable articles having one or more article types] that includes items that are not avatar compatible—that is, the item record does not include data for generating a digital avatar. For instance, the inventory engine module(s) 505 may generate an ordered graphical representation of the selected items in a way that is representative of an outfit [claimed paper doll], although not actually using a digital avatar model of the user and the items based on measurement data. For example, images of the selected items may be placed next to each other in the same relationship that the items are typically worn, such as an image of a selected shirt being placed above, and in close proximity to, an image of a selected skirt [claimed wherein each of the one or more article types are different from the first article type, the first wearable article and the one or more other wearable articles are arranged on the paper doll based on their respective article type - here, the “shirt” and “skirt” teach claimed “the one or more article types are different from the first article type” because “shirt” is an upper body garment type and “skirt” is a lower body garment type; in addition, [0176] also teaches the shirt being displayed above the shirt - therefore teaching claimed “the first wearable article and the one or more other wearable articles are arranged on the paper doll based on their respective article type”]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Gadre into the invention of Kinoshita. One of ordinary skill in the art would have been motivated to do so because Gadre teaches that displaying the first wearable article and other wearable articles on the paper doll on the display screen responsive to receiving the selection of the user interface element representing the paper doll, the one or more other wearable articles having one or more article types, wherein each of the one or more article types are different from the first article type, the first wearable article and the one or more other wearable articles being arranged on the paper doll based on their respective article type, overcomes the problem in the art of online marketplaces not being able to match in-store experiences and therefore discouraging customers from making purchases [0033]. 
In addition, it would have been recognized that applying the known technique of displaying the first wearable article and other wearable articles on the paper doll on the display screen responsive to receiving the selection of the user interface element representing the paper doll, the one or more other wearable articles having one or more article types, wherein each of the one or more article types are different from the first article type, the first wearable article and the one or more other wearable articles being arranged on the paper doll based on their respective article type, as taught by Gadre, to the teachings of Kinoshita, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 



Claims 22-25, 28, 30-33, 36, and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita (US 2016/0300393 A1) (“Kinoshita”) in view of Gadre et al (US 2016/0063588 A1) (“Gadre”) in view of Jeong et al (US 2020/0027151 A1) (“Jeong”).

Claim 22: The cited prior art teaches the electronic device of claim 21. Kinoshita fails to explicitly disclose wherein the processor is configured to execute the instructions to: identify the one or more other wearable articles based on a location of a body of a person that the first wearable article is to be worn. However, Jeong does teach wherein the processor is configured to execute the instructions to: identify the one or more other wearable articles based on a location of a body of a person that the first wearable article is to be worn ([0100] - In operation 420, the controller 320 of the server 110 operating as the recommendation information generator 324 may acquire a second item associated with the first item 130 based on the acquired item information about the first item 130. The second item may be an item that is recommended to the user [claimed identify the one or more other wearable articles] based on the recommendation information 230. For example, the second item may be clothes and/or accessories worn around a part of a body different from the first item 130 [claimed articles based on a location of a body of a person that the first wearable article is to be worn] or may correspond to clothes and/or accessories wearable around to the part of the body with the first item 130). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Jeong into the invention of Kinoshita. One of ordinary skill in the art would have been motivated to do so because Jeong teaches that identifying the one or more other wearable articles based on a location of a body of a person that the first wearable article is to be worn overcomes the problem in the art of failing to provide a recommendation of other clothes or accessories based on a first wearable article [0004], and provides the advantage of providing “coordination information suitable for the item in an intuitive manner” [0007]. 
In addition, it would have been recognized that applying the known technique of identifying the one or more other wearable articles based on a location of a body of a person that the first wearable article is to be worn, as taught by Jeong, to the teachings of Kinoshita, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 23: The cited prior art teaches the electronic device of claim 22. Kinoshita fails to explicitly disclose wherein the one or more other wearable articles are to be worn at different respective locations than the location of the body of the person that the first wearable article is to be worn. However, Jeong does teach wherein the one or more other wearable articles are to be worn at different respective locations than the location of the body of the person that the first wearable article is to be worn ([0100] - In operation 420, the controller 320 of the server 110 operating as the recommendation information generator 324 may acquire a second item associated with the first item 130 based on the acquired item information about the first item 130. The second item may be an item that is recommended to the user based on the recommendation information 230. For example, the second item may be clothes and/or accessories worn [claimed wherein the one or more other wearable articles are to be worn] around a part of a body different from the first item 130 [claimed at different respective locations than the location of the body of the person that the first wearable article is to be worn] or may correspond to clothes and/or accessories wearable around to the part of the body with the first item 130). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Jeong into the invention of Kinoshita. One of ordinary skill in the art would have been motivated to do so because Jeong teaches that identifying one or more other wearable articles that are to be worn at different respective locations than the location of the body of the person that the first wearable article is to be worn overcomes the problem in the art of failing to provide a recommendation of other clothes or accessories based on a first wearable article [0004], and provides the advantage of providing “coordination information suitable for the item in an intuitive manner” [0007]. 
In addition, it would have been recognized that applying the known technique of identifying one or more other wearable articles that are to be worn at different respective locations than the location of the body of the person that the first wearable article is to be worn, as taught by Jeong, to the teachings of Kinoshita, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 24: The cited prior art teaches the electronic device of claim 21. Kinoshita fails to explicitly disclose wherein the processor is configured to execute the instructions to: select the one or more other wearable articles based on one or more preferences of a user. However, Jeong does teach wherein the processor is configured to execute the instructions to: select the one or more other wearable articles based on one or more preferences of a user ([0105] - Also, the recommendation information generator 324 may determine a second item [claimed select the one or more other wearable articles] or may exclude a specific item from the second item based on preference information set (or, alternatively, preset) by the user [claimed based on one or more preferences of a user]. For example, when the first item 130 is verified as striped pants based on item information of the first item 130, the recommendation information generator 324 may determine a striped shirt as the second item or may exclude the striped shirt from the second item depending on whether the user is set to like or dislike striped clothes. Preference information may be set through the user terminal 120). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Jeong into the invention of Kinoshita. One of ordinary skill in the art would have been motivated to do so because Jeong teaches that selecting the one or more other wearable articles based on one or more preferences of a user overcomes the problem in the art of failing to provide a recommendation of other clothes or accessories based on a first wearable article [0004], and provides the advantage of providing “coordination information suitable for the item in an intuitive manner” [0007]. 
In addition, it would have been recognized that applying the known technique of selecting the one or more other wearable articles based on one or more preferences of a user, as taught by Jeong, to the teachings of Kinoshita, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 
Claim 25: The cited prior art teaches the electronic device of claim 24. Kinoshita fails to explicitly disclose wherein the one or more preferences are based on search criteria entered by the user, wherein the search criteria comprises at least one of a style, a color scheme, a utility, a condition, or a price range. However, Jeong does teach wherein the one or more preferences are based on search criteria entered by the user, wherein the search criteria comprises at least one of a style, a color scheme, a utility, a condition, or a price range ([0105] - Also, the recommendation information generator 324 may determine a second item [claimed wherein the search criteria comprises at least one of] or may exclude a specific item from the second item based on preference information set (or, alternatively, preset) by the user. For example, when the first item 130 is verified as striped pants based on item information of the first item 130, the recommendation information generator 324 may determine a striped shirt as the second item or may exclude the striped shirt from the second item depending on whether the user is set to like or dislike striped clothes [claimed a style, a color scheme, a utility, a condition, or a price range - here, “striped clothes” teaches claimed “style”]. Preference information may be set through the user terminal 120 [claimed wherein the one or more preferences are based on search criteria entered by the user]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Jeong into the invention of Kinoshita. One of ordinary skill in the art would have been motivated to do so because Jeong teaches that basing the one or more preferences on search criteria entered by the user, wherein the search criteria comprises at least one of a style, a color scheme, a utility, a condition, or a price range, overcomes the problem in the art of failing to provide a recommendation of other clothes or accessories based on a first wearable article [0004], and provides the advantage of providing “coordination information suitable for the item in an intuitive manner” [0007]. 
In addition, it would have been recognized that applying the known technique of basing the one or more preferences on search criteria entered by the user, wherein the search criteria comprises at least one of a style, a color scheme, a utility, a condition, or a price range, as taught by Jeong, to the teachings of Kinoshita, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 28: The cited prior art teaches the electronic device of claim 21. Kinoshita fails to explicitly disclose wherein the one or more other wearable articles are worn on a different portion of a human body than the first wearable article while satisfying one or more preferences of a user. However, Jeong does teach wherein the one or more other wearable articles are worn on a different portion of a human body than the first wearable article ([0100] - In operation 420, the controller 320 of the server 110 operating as the recommendation information generator 324 may acquire a second item associated with the first item 130 based on the acquired item information about the first item 130. The second item may be an item that is recommended to the user based on the recommendation information 230. For example, the second item may be clothes and/or accessories worn [claimed wherein the one or more other wearable articles are worn] around a part of a body different from the first item 130 [claimed on a different portion of a human body than the first wearable article] or may correspond to clothes and/or accessories wearable around to the part of the body with the first item 130) while satisfying one or more preferences of a user ([0105] - Also, the recommendation information generator 324 may determine a second item or may exclude a specific item from the second item based on preference information set (or, alternatively, preset) by the user [claimed while satisfying one or more preferences of a user.]. For example, when the first item 130 is verified as striped pants based on item information of the first item 130, the recommendation information generator 324 may determine a striped shirt as the second item or may exclude the striped shirt from the second item depending on whether the user is set to like or dislike striped clothes. Preference information may be set through the user terminal 120). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Jeong into the invention of Kinoshita. One of ordinary skill in the art would have been motivated to do so because Jeong teaches that using one or more other wearable articles worn on a different portion of a human body than the first wearable article while satisfying one or more preferences of a user overcomes the problem in the art of failing to provide a recommendation of other clothes or accessories based on a first wearable article [0004], and provides the advantage of providing “coordination information suitable for the item in an intuitive manner” [0007]. 
In addition, it would have been recognized that applying the known technique of using one or more other wearable articles worn on a different portion of a human body than the first wearable article while satisfying one or more preferences of a user, as taught by Jeong, to the teachings of Kinoshita, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 30:  All the limitations in method claim 30 are closely parallel to the limitations of system claim 22 analyzed above and are rejected on the same bases. 

Claim 31:  All the limitations in method claim 31 are closely parallel to the limitations of system claim 23 analyzed above and are rejected on the same bases. 

Claim 32:  All the limitations in method claim 32 are closely parallel to the limitations of system claim 24 analyzed above and are rejected on the same bases. 

Claim 33:  All the limitations in method claim 33 are closely parallel to the limitations of system claim 25 analyzed above and are rejected on the same bases. 

Claim 36:  All the limitations in method claim 36 are closely parallel to the limitations of system claim 28 analyzed above and are rejected on the same bases. 

Claim 38:  All the limitations in computer-readable medium claim 38 are closely parallel to the limitations of system claim 22 analyzed above and are rejected on the same bases. 

Claim 39:  All the limitations in computer-readable medium claim 39 are closely parallel to the limitations of system claim 23 analyzed above and are rejected on the same bases. 
Claims 26 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita (US 2016/0300393 A1) (“Kinoshita”) in view of Gadre et al (US 2016/0063588 A1) (“Gadre”) in view of Jeong et al (US 2020/0027151 A1) (“Jeong”) in view of Orlov et al (US 20140180864 A1 (“Orlov”). 

Claim 26: The cited prior art teaches the electronic device of claim 24. Kinoshita fails to explicitly disclose wherein the one or more preferences are based on receiving a selection of a rating selection button. However, Orlov does teach wherein the one or more preferences are based on receiving a selection of a rating selection button ([0027] - In some embodiments, users may indicate whether or not recommended articles are to their liking, e.g., by one-click liking or disliking of recommended articles [claimed receiving a selection of a rating selection button], which information may be fed back into the style preference information so that the recommendation engine is effectively self-learning [claimed wherein the one or more preferences are based on receiving a selection of a rating selection button]. FIG. 8, for example, shows a user interface where multiple articles are suggested or recommended. Removal by a user of any of the articles from the recommended combination may automatically be registered as a "dislike," and may be factored into the style preference information). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Orlov into the invention of Kinoshita. One of ordinary skill in the art would have been motivated to do so because Orlov teaches that basing the one or more preferences on receiving a selection of a rating selection button provides the advantage of effectively allowing the preference determination to be self-learning [0027]. 
In addition, it would have been recognized that applying the known technique of basing the one or more preferences on receiving a selection of a rating selection button, as taught by Orlov, to the teachings of Kinoshita, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 34:  All the limitations in method claim 34 are closely parallel to the limitations of system claim 26 analyzed above and are rejected on the same bases. 
Claims 27, 35, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita (US 2016/0300393 A1) (“Kinoshita”) in view of Gadre et al (US 2016/0063588 A1) (“Gadre”) in view of Burke (US 20140358737 A1) (“Burke”). 

Claim 27: The cited prior art teaches the electronic device of claim 21. Kinoshita fails to explicitly disclose wherein the first wearable article and the one or more other wearable articles are each presented as selectable images on the paper doll. However, Burke does teach wherein the first wearable article and the one or more other wearable articles are each presented as selectable images on the paper doll ([0024] - In step 221, item data including one or more of an identifier, price, link to the item on a source seller web site, size and color availability is displayed in the single display image in response to user selection [claimed are each presented as selectable images on the paper doll] of a top [claimed first wearable article], bottom, accessory or shoe item [claimed one or more other wearable articles] in the match zone or hovering a cursor over the item. The source seller web site enables a user to add the item to a cart and purchase the item via a checkout process. In another embodiment, the item data is displayed in the single display image in response to presentation of the item in the match zone. The process of FIG. 2 is repeated in response to user selection of different items in windows 701, 703). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Burke into the invention of Kinoshita. One of ordinary skill in the art would have been motivated to do so because Burke teaches that presenting the first wearable article and the one or more other wearable articles as selectable images on the paper doll provides the advantage of allowing the user to receive additional information about the wearable articles in a convenient and intuitive manner [0024]. 
In addition, it would have been recognized that applying the known technique of presenting the first wearable article and the one or more other wearable articles as selectable images on the paper doll, as taught by Burke, to the teachings of Kinoshita, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 
Claim 35:  All the limitations in method claim 35 are closely parallel to the limitations of system claim 27 analyzed above and are rejected on the same bases. 

Claim 40:  All the limitations in computer-readable medium claim 40 are closely parallel to the limitations of system claim 27 analyzed above and are rejected on the same bases. 

















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kattner (US 2007/0294142 A1) teaches presenting multiple clothing items on a series of models, allowing the clothing to be easily compared. 
Wannier et al (US 2010/0030663 A1) teaches displaying outfit suggestions based on user preferences. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN SUTCH JR. whose telephone number is (469)295-9224. The examiner can normally be reached M-F 10am - 7pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa (Marissa) Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORMAN DONALD SUTCH JR./Examiner, Art Unit 3684         

/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625